Citation Nr: 0803561	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a left 
ankle disability.  In July 2007, the veteran testified at a 
hearing before the Board.  

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, the claim for service 
connection is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a left ankle 
disability was previously denied in an April 2002 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received for the claim of service connection for 
a left ankle disability since the last final decision in 
April 2002 includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied service connection 
for a left ankle disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left ankle disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an April 2002 rating decision, the RO denied the veteran's 
claim for service connection for a left ankle disability.  
The RO declined to reopen the veteran's claim in April 2005.  
While the RO found that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a left ankle disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in April 2002, the RO denied the 
veteran's claim for service connection for a left ankle 
disability.  The veteran did not appeal that decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the April 2002 decision became final 
because the appellant did not file a timely appeal.  

The claim for entitlement to service connection for a left 
ankle disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
January 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service private medical records, and the 
veteran's statements.  VA found that there was no x-ray 
confirmation of the diagnosis of left ankle arthritis, and 
the claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for a left ankle disability in January 2005.  The 
Board finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  

Newly received evidence includes an October 2005 medical 
report from a private physician.  In the medical report, the 
physician diagnosed the veteran as having severe degenerative 
osteoarthritis of the left ankle joint, rule out gouty 
arthritis and inflammatory arthritis.  This diagnosis is 
supported by an x-ray of the left ankle showing multiple 
cystic changes with sclerosis in the articular surface of the 
tibia, fibula, and tallus with joint space narrowing and 
bilateral malleolar soft tissue swelling that was due to 
degenerative osteoarthritis or inflammatory arthritis.  The 
Board finds that the October 2005 medical report is both new 
and material evidence because the claim was previously denied 
due to the lack of evidence and x-ray confirmation of a 
diagnosis of left ankle arthritis.  Justus v. Principi, 3 
Vet. App. 510 (1992).  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for a left ankle disability 
is reopened.  To that extent only, the appeal is allowed.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a left ankle disability may be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The record reflects that the veteran has been 
diagnosed with left ankle degenerative osteoarthritis, but it 
remains unclear whether the diagnosed left ankle degenerative 
osteoarthritis is related to his period of active service.  

The veteran's service medical records show that in January 
1975, he complained of pain in the left ankle.  Examination 
revealed slight tenderness in the left ankle, and he was 
provided with an ankle brace.  The veteran has been currently 
diagnosed with severe left ankle degenerative osteoarthritis.  
There is no opinion in the veteran's file, however, as to 
whether his current left ankle disability is related to his 
treatment in service for pain in the left ankle.  In order to 
make an accurate assessment of the veteran's entitlement to 
service connection for his disability, it is necessary to 
have a medical opinion discussing the relationship between 
his disability and service based upon a thorough review of 
the record.  

Because a VA examiner has not opined as to whether the 
veteran's left ankle disability is related to his period of 
active service, the Board finds that an examination and 
opinion addressing the etiology of this disorder is necessary 
in order to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the 
relationship between his diagnosed left 
ankle degenerative osteoarthritis and 
his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current left ankle disability 
is etiologically related to active 
service or any treatment for left ankle 
pain during service or within one year 
after separation from service.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the 
medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for a left ankle 
disability.  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


